DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, Figures 1-6B and 10-13, in the reply filed on 1/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“are provided” in line 1 should be deleted as being implied and not contributing to the conciseness of the Abstract. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 each recite “stored articles,” rendering those claims indefinite because it is unclear as to whether those “articles” are distinct from the “articles” previously recited in claims 1 and 15 (“for storing articles” in claim 1, line 9 and claim 15, line 6), respectively. For purposes of this Office Action, the “stored articles” in claims 2 and 16 will be interpreted as Applicant’s invention is best understood to be referring to the same articles.
Claim 4 recites the limitation "each sanitary bag" in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation should be amended to recite –each of the sanitary bags--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al., U.S. Design Patent No. 464,179 S (hereinafter Petersen), in view of Werner, CH 706790 A2 (English-language translation provided on PTO-892), Krengel et al., U.S. Patent Application Publication No. 2011/0095043 A1 (hereinafter Krengel), and Berry, U.S. Patent Application Publication No. 2010/0006576 A1.
Re Claim 1, Petersen teaches a system comprising:
A first tensile member (illustrated in dashed outline in figure 8); and
An article dispenser (see claim and figure 8) attached to the first tensile member (see figure 8), the article dispenser comprising:
A first end (circular end of dispenser attached to the first tensile member; see figures 6 and 8) that is mechanically coupled with the first tensile member (see id.);
A second end (other of the circular ends of dispenser; see figures 7 and 8);
A housing that is disposed between the first end and the second end (see figures 1 and 8), that defines an internal volume for storing articles (roll of pet refuse bags; see figure 8 and description thereof); and
A hatch (forming lid having opening of the dispenser; see figure 8) at the housing that defines an opening (see id. and figure 1) which communicates with the internal volume (see id.);
Wherein the opening comprises a shaped hole. See id.
Petersen does not expressly teach a second tensile member, the article dispenser disposed between the first and second tensile members and the second end of the article dispenser mechanically coupled with the second tensile member; the 
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hole of the opening of Petersen to be elliptical, in order to facilitate manufacture by creating a simpler-shaped hole. Applicant’s Specification does not allege any criticality of the shape of the hole (see, generally, Spec.); nor does the modification of the shape of the hole of Petersen change its functionality. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Werner, similarly directed to a system in the form of a leash (see figure 1 and Abstract) with an integrated article dispenser (see id. and translation at paragraph [0002]), teaches that it is known in the art for the system to comprise: a first tensile member (hand loop; see figure 1 and translation at paragraph [0002]); a second tensile member (leash; see id.); and an article dispenser (“dog waste bag container,” “dog waste sack container,” “housing”; see id.) disposed between the first and second tensile members (see figures 1 and 2), the article dispenser comprising: a first end (end attached to hand loop; see id.) that is mechanically coupled with the first tensile member (see id. and translation at paragraph [0002]); a second end (end attached to leash) that is mechanically coupled with the second tensile member (see id.); a housing (housing of the article dispenser) that is disposed between the first end and the second end (see id.), that defines an internal volume (see figures 3 and 4) for storing articles (roll of dog waste bags). See translation at paragraph [0002].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the system of Petersen to comprise a first tensile member; a second tensile member; and the article dispenser disposed between the first and second tensile members, the first end of the article dispenser mechanically coupled with the first tensile member, and the second end mechanically coupled with the second tensile member, as taught by Werner, in order to attach the article dispenser along the longitudinal lengths of the leash and hand loop, so as to prevent the article dispenser from undue movement while walking a pet and becoming inadvertently snagged on external objects.
Additionally, Krengel, similarly directed to an article dispenser that defines an internal volume for storing articles (see figure 3B and paragraph [0043]), teaches that it is known in the art for the housing to define a first opening (e.g., 334B; see id.) which communicates between the internal volume and an exterior of the housing (see id.), wherein a dimension of the first opening corresponds with a dimension of the articles (see figure 3B and paragraphs [0043]-[0045]; see also Spec. at paragraph [0046]); and the housing defining a second opening (e.g. 336B; see figure 3B and paragraph [0043]) which communicates with the internal volume (see id.), wherein the first and second openings are disposed opposite each other. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the housing of Petersen as modified by Werner to define a first opening which communicates between the internal volume and an exterior See Krengel at paragraphs [0043]-[0045]. 
Furthermore, although Petersen as modified by Werner and Krengel does not expressly teach whether the first opening comprises an elliptical hole intersected by a slit, Berry, similarly directed to a system in the form of a leash (26) with an integrated article dispenser (10), the system comprising an article dispenser (10; see figure 12 and Abstract) comprising a housing (housing forming 12) disposed between first and second ends (see figures 1 and 12), the housing defining an internal volume for storing articles (22; see id. and paragraph [0023]), teaches that it is known in the art for the housing to also define a first opening (60, 62, 64) which communicates between the internal volume and an exterior of the housing (see figure 12 and paragraph [0023]), wherein the first opening comprises an elliptical hole intersected by a slit. See figure 8.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first opening of Petersen as modified by Werner and Krengel to comprise an elliptical hole intersected by a slit, as taught by Berry, in order to provide a slit for securing a used pet waste bag until disposal. See Berry at paragraph [0026].
Re Claim 5, Petersen as modified by Werner, Krengel, and Berry teaches that the housing comprises a cylinder. See Petersen at figure 1; Werner at figures 1 and 3.
Re Claim 6, Petersen does not expressly teach a material of the housing.
See Abstract and translation at claim 4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the housing to comprise a material selected from the group consisting of plastic and metal, both well-known, conventional types of materials in the art, in order to use a desired material for optimum strength, weight, and durability. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Re Claim 7, Petersen as modified by Werner, Krengel, and Berry teaches that the first end forms a loop that the first tensile member threads through (see Petersen at figure 8; Werner at figure 1), and the second end forms a loop that the second tensile member threads through. See Werner at figure 1.
Re Claim 8, Petersen as modified by Werner, Krengel, and Berry teaches that the first tensile member comprises a cord (see Petersen at figure 8 and description thereof; Werner at figure 1), and the first end defines a hole through which the first tensile member is inserted (see Petersen at figure 8; Werner at figure 1); and the second tensile member comprises a cord (see Werner at figure 1), and the second end defines a hole through which an end of the second tensile member is inserted. See id.
Although Petersen as modified by Werner, Krengel, and Berry does not expressly teach that an end of the first tensile member is inserted through the hole, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify an end of the first tensile member of Petersen as 
Re Claim 9, Petersen as modified by Werner, Krengel, and Berry teaches that the hatch is affixed to the housing via a hinge. See Petersen at figures 2, 6, and 8.
Re Claim 10, Petersen as modified by Werner, Krengel, and Berry teaches that upon opening the hatch, the internal volume is exposed for receiving new articles. See Petersen at figure 8 and description thereof.
Re Claim 11, Petersen as modified by Werner, Krengel, and Berry teaches that the article dispenser is the sole entity that mechanically unites the first tensile member with the second tensile member. See Werner at figures 1 and 2.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, Werner, Krengel, and Berry as applied to claim 1 above, and further in view of Jones, U.S. Patent Application Publication No. 2006/0214442 A1.
Re Claim 2, Petersen as modified by Werner, Krengel, and Berry teaches a roll (see Petersen at figure 8 and description thereof; Werner at figure 5 and translation at paragraph [0002]; Berry at figure 11) that is disposed within the internal volume; features defined by the housing that retain ends of the roll while enabling the ends of the roll to freely rotate (see Petersen at figure 8; Werner at figures 4 and 5); and stored articles (pet waste bags) that are wrapped into the roll. See Petersen at figure 8 and description thereof; Werner at figure 5 and translation at paragraph [0002]; Berry at figure 11.
see figure 8, noting the features in the housing for retaining the roll), but does not expressly teach the claimed spindle features.
Jones teaches a system with an integrated article dispenser (see, e.g., figures 7-9), the system comprising a spindle (112; see paragraphs [0045] and [0049]) that is disposed within the article dispenser (see figures 7-9); features (126, 128) defined by the article dispenser that retain ends of the spindle while enabling the ends of the spindle to freely rotate (see id. and paragraph [0049]); and stored articles (110, 154; see figure 7 and paragraphs [0012] and [0051]) that are wrapped around the spindle. See figure 7 and paragraph [0049].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Petersen as modified by Werner, Krengel, and Berry to have the stored articles wrapped around a spindle, the spindle disposed within the internal volume and the housing have defined features that retain ends of the spindle while enabling the ends to freely rotate, as taught by Jones, in order to use a conventional type of roll of pet waste bags wrapped around a spindle for ease of availability and use.
Re Claim 3, Petersen as modified by Werner, Krengel, Berry, and Jones teaches that the second opening permits access to the stored articles at a different radial position than the first opening (see Krengel at figure 3B and paragraph [0043]), such that pinching the stored articles between the first opening and the second opening and rotating the stored articles causes the spindle to rotate. See Petersen at figure 8; Krengel at figure 3B; Jones at paragraphs [0049] and [0051].
see Petersen description of figure 8; Werner at Abstract and translation at paragraph [0002]; Berry at paragraphs [0023] and [0026]; Jones at paragraph [0012]), and the first opening has a length corresponding with a length of spindle occupied by each sanitary bag. See Petersen at figure 8; Werner at figure 1; Berry at figure 11; see also Spec. at figures 10 and 11 and paragraphs [0046] and [0063].
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, Werner, Krengel, and Berry as applied to claim 1 above, and further in view of Schoppman, U.S. Patent Application Publication No. 2010/0024741 A1.
Re Claim 12, Petersen as modified by Werner, Krengel, and Berry does not expressly teach whether the first tensile member is removably attached to the first end via the claimed mechanism.
Schoppman, similarly directed to a leash system having a first tensile member (12), teaches that it is known in the art for the first tensile member to be removably attached (via 7) to a first end (8) of a pet accessory (see figure 3) via a mechanism selected from the group consisting of: buckles (see figures 3-7), clasps, hasps, buttons, and snaps.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first tensile member of Petersen as modified by Werner, Krengel, and Berry to be removably attached to the first end via a mechanism selected from the group consisting of: buckles, clasps, hasps, buttons, and snaps, as taught by Schoppman, in order to allow the first tensile member to be interchangeable See Schoppman at paragraph [0035].
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, Werner, Krengel, and Berry as applied to claim 1 above, and further in view of Moore, U.S. Patent Application Publication No. 2018/0199547 A1.
Re Claim 13, Petersen as modified by Werner, Krengel, and Berry teaches that the first tensile member comprises a loop (see Werner at figures 1 and 2), but does not expressly teach one end of the loop fixedly attached to the first end, and another end of the loop is removably attached to the first end.
Moore, similarly directed to a leash system having a first tensile member (319, 321; or member forming 217), teaches that it is known in the art for the first tensile member to comprise a loop (see figures 2 and 3), wherein one end of the loop is fixedly attached to the leash system (see id.), and another end of the loop is removably attached (via 209, 211) to the leash system. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the loop of the first tensile member of Petersen as modified by Werner, Krengel, and Berry to have one end of the loop fixedly attached to the first end, and another end of the loop removably attached to the first end, as taught by Moore, in order to allow the loop to be selectively opened or closed depending on whether desired to use the first tensile member as a handle or anchor, thereby improving the versatility of the leash system. See Moore at Abstract.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, Krengel, and Lum et al., U.S. Patent No. 7,044,329 B2 (hereinafter Lum).

An article dispenser (see claim and figure 8) comprising:
A housing that defines an internal volume for storing articles (roll of pet refuse bags; see figure 8 and description thereof); and
A hatch (forming lid having opening of the dispenser; see figure 8) at the housing that defines an opening (see id. and figure 1) which communicates with the internal volume (see id.), wherein the opening has a shape. See id.
Petersen does not expressly teach the housing defining a first opening as claimed.
Krengel, similarly directed to an article dispenser comprising a housing that defines an internal volume for storing articles (see figure 3B and paragraph [0043]), teaches that it is known in the art for the housing to define a first opening (e.g., 334B; see id.) which communicates between the internal volume and an exterior of the housing (see id.), wherein a dimension of the first opening corresponds with a dimension of the articles (see figure 3B and paragraphs [0043]-[0045]; see also Spec. at paragraph [0046]); and the housing defining a second opening (e.g. 336B; see figure 3B and paragraph [0043]) which communicates with the internal volume (see id.), wherein the first and second openings are disposed opposite each other. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the housing of Petersen to define a first opening which communicates between the internal volume and an exterior of the housing, wherein a See Krengel at paragraphs [0043]-[0045]. Combining the teachings of Petersen and Krengel results in the hatch being disposed opposite the first opening. See Petersen at figures 1 and 8; Krengel at figure 3B and paragraph [0043].
Furthermore, Lum, similarly directed to an article dispenser (see, e.g., Abstract) comprising a housing that defines an internal volume for storing articles (plastic bags; see figures 1 and 4) and that also defines a first opening (130) which communicates between the internal volume and an exterior of the housing (see id. and 3:24-27), wherein a dimension of the first opening corresponds with a dimension of the articles (see id.; see also Spec. at paragraph [0046]); and a second opening (150) defined in the housing and which communicates with the internal volume (see figures 1 and 4 and 3:38-40), teaches that it is known in the art to have the second opening have a shape distinct from a shape of the first opening. See figures 1 and 4.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the second opening of Petersen as modified by Krengel to have a shape distinct from a shape of the first opening, as taught by Lum, to shape the openings appropriately for insertion or removal of individual pet waste bags (see Lum at 5:50-64), or to provide various shapes of the openings depending on the dispensing, grasping, etc. preferences of a user or size of his or her hands. Applicant’s Specification alleges no criticality of having the first and second openings have distinct see, generally, Spec.), and a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, in view of Krengel and Berry.
Re Claim 15, Petersen teaches an apparatus for use with a leash, the apparatus comprising:
An article dispenser (see claim and figure 8) comprising:
A first end (circular end of dispenser attached to the first tensile member; see figures 6 and 8);
A second end (other of the circular ends of dispenser; see figures 7 and 8);
A housing that is disposed between the first end and the second end (see figures 1 and 8), that defines an internal volume for storing articles (roll of pet refuse bags; see figure 8 and description thereof); and
A hatch (forming lid having opening of the dispenser; see figure 8) at the housing that defines an opening (see id. and figure 1) which communicates with the internal volume (see id.);
Wherein the opening comprises a shaped hole. See id.
Petersen does not expressly teach the housing defining a first opening as claimed, or the second opening comprising an elliptical hole.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the hole of the opening of Petersen to be elliptical, in order to facilitate manufacture by creating a simpler-shaped hole. Applicant’s Specification does not allege any criticality of the shape of the hole (see, generally, Spec.); nor does the modification of the shape of the hole of Petersen change its functionality. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Krengel, similarly directed to an article dispenser that defines an internal volume for storing articles (see figure 3B and paragraph [0043]), teaches that it is known in the art for the housing to define a first opening (e.g., 334B; see id.) which communicates between the internal volume and an exterior of the housing (see id.), wherein a dimension of the first opening corresponds with a dimension of the articles (see figure 3B and paragraphs [0043]-[0045]; see also Spec. at paragraph [0046]); and the housing defining a second opening (e.g. 336B; see figure 3B and paragraph [0043]) which communicates with the internal volume (see id.), wherein the first and second openings are disposed opposite to each other. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the housing of Petersen to define a first opening which communicates between the internal volume and an exterior of the housing, wherein a dimension of the first opening corresponds with a dimension of the articles, wherein the first and second openings are disposed opposite to each other, as taught by Krengel, in order to provide more than one opening for ease of extracting the stored articles from multiple directions, with minimal rotation of the article dispenser. See Krengel at paragraphs [0043]-[0045]. 
Furthermore, although Petersen as modified by Krengel does not expressly teach whether the first opening comprises an elliptical hole intersected by a slit, Berry, similarly directed to an apparatus (10) for use with a leash (26), the apparatus comprising an article dispenser (10; see figure 12 and Abstract) comprising a housing (housing forming 12) disposed between first and second ends (see figures 1 and 12), the housing defining an internal volume for storing articles (22; see id. and paragraph [0023]), teaches that it is known in the art for the housing to also define a first opening (60, 62, 64) which communicates between the internal volume and an exterior of the housing (see figure 12 and paragraph [0023]), wherein the first opening comprises an elliptical hole intersected by a slit. See figure 8.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the first opening of Petersen as modified by Krengel to comprise an elliptical hole intersected by a slit, as taught by Berry, in order to provide a slit for securing a used pet waste bag until disposal. See Berry at paragraph [0026].
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, Krengel, and Berry as applied to claim 15 above, and further in view of Jones.
Re Claim 16, Petersen as modified by Krengel and Berry teaches a roll (see Petersen at figure 8 and description thereof; Berry at figure 11) that is disposed within the internal volume; features defined by the housing that retain ends of the roll while enabling the ends of the roll to freely rotate (see Petersen at figure 8); and stored articles (pet waste bags) that are wrapped into the roll. See Petersen at figure 8 and description thereof; Berry at figure 11.
Peterson appears to teach a spindle that the stored articles are wrapped around (see figure 8, noting the features in the housing for retaining the roll), but does not expressly teach the claimed spindle features.
Jones teaches an apparatus comprising an article dispenser (see, e.g., figures 7-9), the apparatus comprising a spindle (112; see paragraphs [0045] and [0049]) that is disposed within the article dispenser (see figures 7-9); features (126, 128) defined by the article dispenser that retain ends of the spindle while enabling the ends of the spindle to freely rotate (see id. and paragraph [0049]); and stored articles (110, 154; see figure 7 and paragraphs [0012] and [0051]) that are wrapped around the spindle. See figure 7 and paragraph [0049].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Petersen as modified by Krengel and Berry to have the stored articles wrapped around a spindle, the spindle disposed within the internal volume and the housing have defined features that retain ends of the spindle while enabling the ends to freely rotate, as taught by Jones, in order to use a conventional type of roll of pet waste bags wrapped around a spindle for ease of availability and use.
Re Claim 17, Petersen as modified by Krengel, Berry, and Jones teaches that the second opening permits access to the stored articles at a different radial position than the first opening (see Krengel at figure 3B and paragraph [0043]), such that pinching the stored articles between the first opening and the second opening and rotating the stored articles causes the spindle to rotate. See Petersen at figure 8; Krengel at figure 3B; Jones at paragraphs [0049] and [0051].
Re Claim 18, Petersen as modified by Krengel, Berry, and Jones teaches that the stored articles comprise sanitary bags (see Petersen description of figure 8; Berry at paragraphs [0023] and [0026]; Jones at paragraph [0012]), and the first opening has a length corresponding with a length of spindle occupied by each sanitary bag. See Petersen at figure 8; Berry at figure 11; see also Spec. at figures 10 and 11 and paragraphs [0046] and [0063].
Re Claim 19, Petersen as modified by Krengel, Berry, and Jones teaches that the housing comprises a cylinder. See Petersen at figure 1
Re Claim 20, Petersen as modified by Krengel, Berry, and Jones does not expressly teach a material of the housing.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the housing to comprise a material selected from the group consisting of plastic and metal, both well-known, conventional types of materials in the art, in order to use a desired material for optimum strength, weight, and durability. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642